MEMORANDUM *
Although the question is a close one, we conclude that Michael Arkin’s decision to represent County employees who complained of sexual harassment and a hostile workplace environment, and his expression of support for the employees in the form of his February 12 letter, fell within the First Amendment’s ambit. See Alpha Energy Savers, Inc. v. Hansen, 381 F.3d 917, 923-24 (9th Cir.2004), cert. denied, 544 U.S. 975, 125 S.Ct. 1838, 161 L.Ed.2d 725 (2005). We also conclude that, on the unique facts of this case, the adverse employment actions that Spencer Batchelder took against Arkin in reaction to Arkin’s First Amendment activity were not justified by “legitimate administrative interests” sufficient to outweigh Arkin’s interests. See id. at 923; Fabiano v. Hopkins, 352 F.3d 447, 455-57 (1st Cir.2003); see also Rankin v. McPherson, 483 U.S. 378, 388 n. 13, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987) (“[A] purely private statement on a matter of public concern will rarely, if ever, justify discharge of a public employee.”). We therefore conclude that Arkin’s First Amendment rights were violated.
We nevertheless reverse the district court because Batchelder is entitled to qualified immunity. Even if Batchelder’s conclusion that Arkin’s position created a conflict of interest sufficient to justify termination was mistaken, the mistake was a reasonable one. See Saucier v. Katz, 533 U.S. 194, 205, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001); Fabiano, 352 F.3d at 458. Similarly, even if Batchelder erred in concluding that the superior court’s ruling was erroneous and not binding on him, this error too was reasonable.
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.